DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites “A computer-readable storage medium”, please amend it to “A non-transitory computer-readable storage medium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 7-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita U.S. Patent Application 20170269363 in view of Hing U.S. Patent Application 20140272812.
Regarding claim 9, Fujita discloses a system for demonstrating a function of a vehicle-mounted heads up display, the system comprising: 

at least one memory (storage unit 63) storing a computer program code; 
wherein the computer program code, when executed by the at least one processor (paragraph [0064]: The control unit 61 includes a processor that executes a program stored in the ROM of the storage unit 63), enables the system to: 
set a projection region for displaying a first image, wherein the projection region overlaps a virtual display region of the vehicle-mounted heads up display (paragraph [0013]: generates driver viewing image data in which the projection image data is overlapped on the captured image data (first image); paragraph [0085]: The control unit 61 of the electronic device 9 determines whether a specific region is designated with respect to an image displayed on the display unit 65 (step S11)); 
obtain relative position and relative size relationships between the projection region and the virtual display region (paragraph [0090]: The captured image data corresponds to a scene ahead of the windshield 1. Further, a relation indicating that an image is projected onto a certain region of the captured image data (the scene ahead of the windshield 1) when certain pixels of the light modulating element 44 are effective (the "effective" means a state where pixels reflect or transmit light to be output to the projection optical system 46) is determined in advance; paragraph [0088]: The designation information is information indicating coordinates of the specific region in the driver viewing image data during being displayed on the display unit 65. Coordinates of each pixel in the driver viewing image data correspond to coordinates of each pixel in captured image data; paragraph [0075]: Images 111 to 113 based on the projection image data are projected onto the combiner 2 by the process of step S4, as shown in FIG. 6; image 112 shows relative position and size relationships between the projection region and the virtual display region to be the same); 
project the first image in the projection region, the first image comprising one or more objects to be marked in the virtual display region (paragraph [0090]: The captured image data 
capture a second image, wherein the second image is an image of the projection region containing the first image (paragraph [0089]: The projection image data generation unit 52 of the HUD acquires designation information transmitted from the electronic device 9 and received through the communication unit 47 (step S13). Further, the projection image data generation unit 52 adds data for emphasizing a region based on the designation information in the captured image data to the projection image data generated by analyzing the captured image data (step S14); paragraph [0071]: If the HUD is started up, the captured image data acquisition unit 51 acquires captured image data (second image) obtained by imaging of the imaging unit 8 (step S1)); 
generate a virtual recognition region in the second image based on the relative position and relative size relationships (paragraph [0072]: the projection image data generation unit 52 analyzes the captured image data acquired by the captured image data acquisition unit 51 (step S2), and generates projection image data on the basis of the analysis result (step S3)); 
determine whether an object in the second image is located within the virtual recognition region, and determine, in a case that the object is located within the virtual recognition region, a first position of the object within the virtual recognition region; determine, based on the first position, a display position of a virtual marker representative of the object within the virtual display region (paragraph [0073]: In the example of FIG. 5, the pedestrian 101 is interpreted as an obstacle or a dangerous object, and projection image data for notifying the existence of the obstacle or the dangerous object and an existence position thereof is generated; paragraph [0085]: The control unit 61 of the electronic device 9 determines whether a specific region is designated with respect to an image displayed on the display unit 65 (step S11)); and

Fujita discloses all the features with respect to claim 9 as outlined above. However, Fujita fails to disclose obtaining relative size relationships and virtual marker explicitly. 
Hing discloses obtaining relative size relationships and virtual marker (paragraph [0032]: A size of each of the first to eighth regions 146-160 may be determined, experimentally or otherwise, to cover an area surrounding the vehicle in which other vehicles may be considered to pose an immediate risk to the vehicle via movement of the other vehicles or movement of the vehicle; paragraph [0029]: The vehicle surrounding grid 124 includes a vehicle representative marker 126 and a plurality of surrounding markers 128-142 which surround the vehicle representative marker 126).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujita’s to use virtual marker as taught by Hing, to display appropriate and necessary information for driver.

Regarding claim 10, Fujita as modified by Hing discloses the system according to claim 9, wherein the computer program code, when executed by the at least one processor, enables the system to generate a virtual recognition region in the second image by: 
making relative position and relative size relationships between the second image and the virtual recognition region to be the same as the relative position and relative size relationships between the projection region and the virtual display region (Fujita’s paragraph [0090]: The captured image data corresponds to a scene ahead of the windshield 1. Further, a relation indicating that an image is projected onto a certain region of the captured image data (the scene ahead of the windshield 1) when certain pixels of the light modulating element 44 are 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujita’s to use virtual marker as taught by Hing, to display appropriate and necessary information for driver.

Regarding claim 15, Fujita as modified by Hing discloses the system according to claim 9, wherein the first image is an image displaying a road condition (Fujita’s paragraph [0090]: The captured image data corresponds to a scene ahead of the windshield 1). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujita’s to use virtual marker as taught by Hing, to display appropriate and necessary information for driver.

Regarding claim 16, Fujita as modified by Hing discloses the system according to claim 15, wherein the object comprises at least one of a vehicle, a pedestrian, or a guidepost (Fujita’s 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujita’s to use virtual marker as taught by Hing, to display appropriate and necessary information for driver.

Claim 1 recites the functions of the apparatus recited in claim 9 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 10 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the method steps of claim 2.
Claim 7 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 7.
Claim 8 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 8.
Claim 17 recites the functions of the apparatus recited in claim 9 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the method steps of claim 17.
Claim 18 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 18.

Claim 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita U.S. Patent Application 20170269363 in view of Hing U.S. Patent Application 20140272812, and further in view of Choi U.S. Patent Application 20180109751.
Regarding claim 11, Fujita as modified by Hing discloses the system according to claim 10, wherein shapes of the projection region and the virtual display region are rectangles, wherein a bottom edge of the projection region coincides with a bottom edge of the virtual display region, and wherein a center of the bottom edge of the projection region coincides with a center of the bottom edge of the virtual display region (Fujita’s FIG. 6), wherein the computer program code, when executed by the at least one processor, enables the system to obtain the relative position and relative size relationships between the projection region and the virtual display region by: establishing a first coordinate system such that an abscissa axis of the first coordinate system coincides with the bottom edge of the projection region, respectively determining coordinates of a first endpoint and a second endpoint of a top edge of the projection region in the first coordinate system; respectively determining coordinates of a third endpoint and a fourth endpoint of a top edge of the virtual display region in the first coordinate system (Fujita’s paragraph [0088]: The designation information is information indicating coordinates of the specific region in the driver viewing image data during being displayed on the display unit 65. Coordinates of each pixel in the driver viewing image data correspond to coordinates of each pixel in captured image data); and determining a ratio r1 of a length of the top edge of the projection region to a length of the top edge of the virtual display region and a ratio r2 of a length of a side edge of the projection region to a length of a side edge of the virtual display region (Fujita’s paragraph [0075]: Images 111 to 113 based on the projection image data are projected onto the combiner 2 by the process of step S4, as shown in FIG. 6; fig. 6 shows the projection region and the virtual display region are the same size and overlapping, ratios of r1 and r2 are 1). However, Fujita as modified by Hing fails to disclose an ordinate axis of the first 
Choi discloses an ordinate axis of the first coordinate system passes through the center of the bottom edge of the projection region (fig. 11B line 0 corresponds to an ordinate axis of the coordinate system passes through the center of the bottom edge; paragraph [0292]: X-Y coordinates of the center of the display screen are (0,0) as shown in FIG. 12F, the center may be denoted with a vertical axis dotted line (e.g., the Y axis) and a horizontal axis dotted line (e.g., the X axis) passing through the center).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujita and Hing’s to adapt coordinate system as taught by Hing, to make manipulation more intuitive and simple in a reality service environment.

Claim 3 recites the functions of the apparatus recited in claim 11 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the method steps of claim 3.

Regarding claim 19, Fujita as modified by Hing and Choi discloses the method according to claim 3, wherein the first image is an image displaying a road condition (Fujita’s paragraph [0090]: The captured image data corresponds to a scene ahead of the windshield 1). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujita and Hing’s to adapt coordinate system as taught by Hing, to make manipulation more intuitive and simple in a reality service environment.


Allowable Subject Matter

Claim 4-6, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 and 12 are about the coordinates of the third endpoint and the fourth endpoint of the top edge of the virtual display region are as follows: 
XC=-s*tan(α/2), YC=2s*tan(β/2); 
XD=s*tan(α /2), YD=2s*tan(β/2); 
wherein XC and YC respectively represent an abscissa and an ordinate of the third endpoint, XD and YD respectively represent an abscissa and an ordinate of the fourth endpoint, s represents a distance from a view window center of the vehicle-mounted heads up display to the projection region, and α and β respectively represent a horizontal angle of view and a vertical angle of view of the vehicle-mounted heads up display.
Fujita 20170269363, Hing 20140272812, and Choi 20180109751 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 5-6 and 20 depends on claim 4, are allowed base on same reason as claim 4.
Claim 13-14 depends on claim 12, are allowed base on same reason as claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616